      Case 2:19-bk-54987         Doc 15 Filed 09/18/19 Entered 09/18/19 14:23:15                      Desc Order
                                   Granting Ch 7 Filing Fee Page 1 of 1
Form a7ogrfee
(Rev. 12/15)

                                   UNITED STATES BANKRUPTCY COURT
                                          Southern District of Ohio
                                           170 North High Street
                                         Columbus, OH 43215−2414


In     Shauntae S Ferrell                                   Case No.: 2:19−bk−54987
Re:
                                                            Chapter: 7
                Debtor(s)
SSN/TAX ID:
     xxx−xx−2837                                            Judge: C. Kathryn Preston




                  Order Granting Debtor's Application for Waiver of the Chapter 7 Filing Fee


   Upon consideration of the debtor's application to waive the chapter 7 filing fee, the court orders that the
application be GRANTED.

   This order is subject to being vacated at a later time if developments in the administration of the bankruptcy case
demonstrate that the waiver was unwarranted.


Dated: September 18, 2019




                                                            C. Kathryn Preston
                                                            United States Bankruptcy Judge
